UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 16, 2013 HAMILTON BANCORP, INC. (Exact Name of Registrant as Specified in Charter) Maryland 001-35693 46-0543309 (State or Other Jurisdiction) (Commission File No.) (I.R.S. Employer of Incorporation) Identification No.) 501 Fairmount Avenue, Suite 200, Towson, Maryland (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(410) 823-4510 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02.Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Hamilton Bancorp, Inc. (the “Company”) announced today that on September 16, 2013, James R. Farnum, Jr. was appointed as a director of the Company and its subsidiary, Hamilton Bank.Mr. Farnum, age 54, is the chief executive officer and owner of Alliance Advisory Group, LLC, a provider of strategic guidance in operational and financial management, since 2003.He is also the vice president and owner of S. W. Betz Company, Inc., a distributor of weighing, material handling, dock and warehouse equipment, since 2010.The Company’s Board of Directors has not determined which, if any, board committees Mr. Farnum will serve on. A copy of the Company’s press release announcing Mr. Farnum’s appointment is included as Exhibit 99.1 to this report. Item 9.01Financial Statements and Exhibits Exhibit Description Press Release, dated September 20, 2013 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. HAMILTON BANCORP, INC. DATE:September 20, 2013 By: /s/ John P. Marzullo John P. Marzullo Senior Vice President, Chief Financial Officer and Treasurer
